DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites, inter alia, that the “first proportional valve [is] between the return manifold and the workpiece holder” and that the “second proportional valve [is] between the return manifold and the workpiece holder.”  However, Fig. 2 of the instant application shows that proportional valves (162) and (164) are not located between the workpiece claims 22-30 are similarly rejected due to their direct or indirect dependence on claim 21.  
Claim 28 recites, inter alia, a “bypass valve between the return manifold and the first proportional vale and between the return manifold and the second proportional valve.”  However, Fig. 2 of the instant application shows that the bypass valve (178) is actually connected between the fluid input (152) and the return manifold (174) rather than directly from the proportional valves (162) or (164).   Accordingly, the specification as originally filed does not appear to provide support for the configuration as claimed.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 recites, inter alia, a “first proportional valve” and a “second proportional valve” while claim 26 recites a “first pneumatic valve” and a “second pneumatic valve.”  claims 22-30 are similarly rejected due to their direct or indirect dependence on claim 21.  
Claim 28 recites, a “bypass valve between the return manifold and the first proportional valve and between the return manifold and the second proportional valve.”  However, it is unclear what is meant by “between” as used in the context of claim 28.  Is the bypass valve connected upstream or downstream of the first and second proportional valves or are the bypass valves directly connected to the first and second proportional valves?  Figure 2 of the instant application shows that the bypass valve (178) appears to be connected upstream of the proportional valves (162) and (164).  Thus, for examination purposes it is assumed that the bypass valves as claimed are connected at some point upstream of the first and second proportional valves.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 21-23 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2013/0105084 to Mahadeswaraswamy, et al. (hereinafter “Mahad”) in view of U.S. Patent No. 5,186,238 to del Puerto, et al. (“del Puerto”). 
Regarding claim 21, Mahad teaches a workpiece processing system (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising: 
a plasma chamber (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a plasma chamber (305)); 
a plasma source to generate a plasma containing gas ions in the plasma chamber (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a plasma source power (330), gas source (345), and plasma generating element (335) which are configured to generate a plasma containing gas ions in the plasma chamber (305)); 
a workpiece holder in the chamber to hold a workpiece during plasma processing and to control the temperature of the workpiece (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a temperature controlled chuck (320) which holds a substrate (310) controls the temperature of the substrate (310) during plasma processing), the workpiece holder having a first fluid channel and a second fluid channel (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that the temperature controlled component may be comprised of a first and second temperature zone 
a first flow line coupled to the first fluid channel of the workpiece holder, the first flow line comprising a first supply flow line and a first return flow line (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a first fluid supply line (382) connected to the inner loop along with a first return line (383) from the inner loop which flows through return valve (388G) and to the chiller (377) RTN manifold; alternatively, the first return flow line may be equated with the first return line (383) from the inner loop which flows through return valve (388H) and to the HTX (378) RTN manifold);
a second flow line coupled to the second fluid channel of the workpiece holder, the second flow line comprising a second supply flow line and a second return flow line (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a second fluid supply line (381) connected to the outer loop along with a second return line (383) from the outer loop which flows through return valve (387C) and to the chiller RTN manifold; alternatively, the second return flow line may be equated with the first return line (383) from the outer loop which flows through return valve (387D) and to the HTX (378) RTN manifold); 
a return manifold coupled to the first return flow line and to the second return flow line, wherein an entirety of an output from the first return flow line and the second return flow line is input into the return manifold (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach separate RTN manifolds which are connected to the chiller (377) and to the HTX (378) and are connected to the first and second return 
a first proportional valve coupled to the first supply flow line, the first proportional valve between the return manifold and the workpiece holder (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that a first manual shut-off valve is provided between the workpiece holder at the inner loop return line (383) and the RTN Manifold; alternatively, see specifically ¶[0027] which teaches that either the supply valves (385) and (386) or the return valves (387) and (388) may be a proportional valve while the other is a digital valve which necessarily means that valve (388H) may be a proportional valve which is provided between the workpiece holder at the inner loop return line (383) and the RTN Manifold);
a second proportional valve coupled to the second supply flow line, the second proportional valve between the return manifold and the workpiece holder (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that a second manual shut-off valve is provided between the workpiece at the outer loop return line (383) and the RTN Manifold; alternatively, see specifically ¶[0027] which teaches that either the supply valves (385) and (386) or the return valves (387) and (388) may be a 
a first flow meter, the first flow meter in series with the first valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a flow meter in series with the first manual shut-off valve and the return valve (388H)); and
a second flow meter, the second flow meter in series with the second valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a flow meter in series with the second manual shut-off valve and the return valve (387D)).
Mahad does not explicitly teach that the first and second flow meters are located between their respective proportional valve and the return manifold.  However, Fig. 2 shows that the flow meters are located immediately upstream of the manual shut-off valves.  In this regard, a person of ordinary skill in the art would readily recognize that moving the flow meters such that they are located immediately downstream rather than immediately upstream of each manual shut-off valve, but upstream of the RTN Manifold may be considered as a mere rearrangement of parts which does not modify the operation of the device since the flow meters will still function to measure the rate of fluid flow in the same manner regardless of whether it is upstream or downstream of the proportional valve(s).  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
arguendo that Mahad does not explicitly teach that an entirety of an output of the first return flow line and the second return is input into the return manifold, this would have been obvious in view of the teachings of del Puerto.  In Figs. 1-6 and col. 3, l. 37 to col. 8, l. 24 del Puerto teaches an analogous embodiment of a cooling chuck (10) for semiconductor wafer processing.  In Fig. 2 and col. 3, l. 63 to col. 5, l. 28 del Puerto specifically teaches that the chuck assembly (10) includes a clamping section (12) which is provided with an outer (30), middle (32), and inner (34) cooling circuit in order to cool large and small wafers as well as a single semiconductor chip, respectively.  Then in Fig. 6 and col. 6, l. 31 to col. 8, l. 9 del Puerto specifically teaches that cooling fluid flows from a source vessel (110) to each of the cooling circuits (30), (32), and (34) through individual control valves (128), (130), and (132), respectively, with the output flowing through lines (38), (42), and (46) which then combine into a single return manifold in the form of line (146) which is connected to a single collection vessel (112).  Thus, a person of ordinary skill in the art would look to the teachings of del Puerto and would readily recognize that, at least in instances where it is only necessary to perform the function of heating or cooling the output flow from the workpiece, the entirety of the output from the first and second return lines (383) may be input into the same RTN manifold such as that adjacent to the chiller (377) or that adjacent to the HTX (378) with the motivation for doing so being to benefit from using a simplified and lower-cost cooling or heating system.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 22, Mahad teaches that the first and second flow meters are between the workpiece holder and the return manifold (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that the flow meters are located between the workpiece located at the outer and inner loop return lines (383) and the RTN Manifold).  
Regarding claim 23, Mahad teaches a heat exchanger coupled to the first flow line and the second flow line (see, e.g., Figs. 1-2 and ¶¶[0020]-[0041] which teach that a heat exchanger (378) is coupled to the inner and outer loops).  
Regarding claim 26, Mahad teaches a first pneumatic valve and a second pneumatic valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a first digital valve (388H) located on the inner loop and a second digital valve (387D) located on the outer loop), but does not explicitly teach that the first pneumatic valve is between the return manifold and their first proportional valve or that the second pneumatic valve is between the return manifold and the second proportional valve.  However, Fig. 2 shows that the manual shut-off valves are located immediately upstream of digital valves (388H) and (387D).  In this regard, a person of ordinary skill in the art would readily recognize that moving the manual shut-off valves such that they are located immediately downstream rather than immediately upstream of each of the first (388H) and second (387D) digital valves may be considered as a mere rearrangement of parts which does not modify the operation of the device since the manual shut-off valves will still function to shut-off or proportionally regulate the fluid flow regardless of whether they are prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
Regarding claim 27, Mahad teaches that the first pneumatic valve is a first digital or pulsing valve which cycles between an open and closed state, and wherein the second pneumatic valve is a second digital or pulsing valve which cycles between an open and closed state (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that valves (387D) and (388H) may be digital valves which are necessarily capable of cycling between open and closed states).  
Regarding claim 28, Mahad teaches a bypass valve between the return manifold and the first proportional valve and between the return manifold and the second proportional valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that bypass valves (384A) and (384B) are provided between the RTN Manifold and a supply manifold (Sup Manifold) which therefore means that the RTN Manifolds are connected to an upstream point of the manual shut-off valves and the return valves (387D) and (388H) via the bypass valves (384A) and (384B)).  
Regarding claim 29, Mahad teaches a temperature controller to receive a measured temperature from a thermal sensor of the workpiece holder and to control the first proportional valve and the second proportional valve in response to the measured temperature to adjust the rate of flow of a thermal fluid (see, e.g., Figs. 1-5 and ¶¶[0020]-[0041] which teach that a thermocouple (376) is used to measure the temperature of the chuck (320) and a temperature controller (375) receives the measured .

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahad in view of del Puerto and further in view of U.S. Patent No. 6,672,561 to Kerg, et al. (“Kerg”). 
Regarding claim 24, Mahad and del Puerto do not explicitly teach that the first proportional valve comprises a first pressure regulated valve and the second proportional valve comprises a second pressure regulated valve.  However, in Fig. 1 and col. 1, l. 50 to col. 3, l. 4 Kerg teaches an embodiment of an air actuated diaphragm valve (10) in which a diaphragm (I) is connected to an actuator piston (N) that is slidably received in a piston chamber (P) and divides the piston chamber (P) into an upper section (Q) and a lower section (R).  The piston (N) itself is raised or lowered by controlling the pressure differential between the upper (Q) and lower (R) sections.  Fluid flow from an inlet (C) to an outlet (D) is thus controlled by raising or lowering the actuator piston (N) along a longitudinal axis X such that the degree to which a valve stem (H) seals an inlet port (F) is proportionally controlled between a fully closed and fully open state.  Control of the pressure differential between the upper (Q) and lower (R) sections necessarily entails the use of a pressure regulator to control the relative amount of pressure provided to the upper (Q) and lower (R) sections of the valve.  Thus, in view of the combined teachings of Mahad and Kerg an ordinary artisan would readily recognize that an analog signal from the temperature controller (375) may be utilized to cause a pressure regulator to provide 
Regarding claim 25, Mahad and del Puerto do not explicitly teach a first pressure regulator coupled to the first pressure regulated valve to control the first pressure regulated valve; and a second pressure regulator coupled to the second pressure regulated valve to control the second pressure regulated valve.  However, as noted supra with respect to the rejection of claim 24, in Fig. 1 and col. 1, l. 50 to col. 3, l. 4 Kerg teaches an embodiment of an air actuated diaphragm valve (10) in which a diaphragm (I) is connected to an actuator piston (N) that is slidably received in a piston chamber (P) and divides the piston chamber (P) into an upper section (Q) and a lower section (R).  The piston (N) itself is raised or lowered by controlling the pressure differential between the upper (Q) and lower (R) sections.  Fluid flow from an inlet (C) to an outlet (D) is thus controlled by raising or lowering the actuator piston (N) along a longitudinal axis X such that the degree to which a valve stem (H) seals an inlet port (F) is proportionally controlled between a fully closed and fully open state.  Control of the pressure differential between the upper (Q) and lower (R) sections necessarily entails the use of a pressure regulator to control the relative amount of pressure provided to the upper (Q) and lower (R) sections of the valve.  Thus, in view of the combined teachings of Mahad and Kerg an ordinary artisan would readily recognize that an analog signal from the temperature controller .  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahad in view of del Puerto and further in view of U.S. Patent Appl. Publ. No. 2008/0197317 to Martin Schwiegel (“Schwiegel”). 
Regarding claim 30, Mahad and del Puerto do not explicitly teach that the thermal fluid comprises polyethers.  However, in ¶¶[0001]-[0020] as well as elsewhere throughout the entire reference Schwiegel teaches an embodiment of a working fluid that can be used for heat transfer in heat pipes.  In ¶¶[0010]-[0014] Schwiegel specifically teaches that a polyether may be used as part of an efficient heat transfer fluid.  Thus, a person of ordinary skill in the art would look to the teachings of Schwiegel and would readily recognize that thermal fluid comprised of polyethers may be utilized as a coolant in the system of Mahad as this would involve nothing more than the use of a known material according to its intended use.  



Response to Arguments
Applicants’ arguments filed July 2, 2021, have been fully considered but they are not persuasive. 
Applicants argue against the 35 U.S.C. 112(a) rejection of claim 21 by contending that the proportional valves (162) and (164) are between the return manifold (174) and the workpiece holder, consistent with the language of claim 21.  See applicants’ 7/2/21 reply, p. 7.  Applicants’ argument is noted, but is unpersuasive.  As explained supra, Fig. 2 of the instant application shows that since the workpiece holder is connected to and, hence, is present between the fluid outlets (142) and (146) and the fluid inlets (144) and (148), the proportional valves (162) and (164) therefore cannot be between the workpiece holder and the return manifold (174).  
Applicants further argue against the 35 U.S.C. 103 rejection of claim 21 by contending that an entirety of an output from the two return lines (383) is not input to a single return manifold.  Id. at pp. 8-11.  Applicants argument is noted, but it is pointed out that the return flow line extending from valve (387C) or (387D) to the RTN manifold adjacent to the chiller (377) or the HTX (378), respectively, and the return flow line extending from valve (388G) or (388H) to this same RTN manifold may be equated with the “first return flow line” and the “second return flow line” as claimed.  In this regard the entirety of the output from the two return flow lines between vales (387C) and (388G) is input into the same RTN manifold and, as such, reads upon the language of claim 21.  Alternatively, applicants’ arguments are moot in view of U.S. Patent No. 5,186,238 to del Puerto, et al. which has been introduced to teach the newly added claim limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714